PER CURIAM.
Daniels challenges his judgments and sentences for possession of cocaine with intent tó *7sell and possession of a firearm by a convicted felon. We affirm his judgments and sentences without discussion, but we strike one court cost and a portion of probation condition eight.
First, a cost of $2 was assessed pursuant to section 943.25(13), Florida Statutes (1993). This cost is discretionary, and since the trial court failed to give Daniels notice of this cost, this cost must be stricken. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Second, we strike the portion of condition eight of the probation order that requires Daniels to pay for evaluation and treatment programs, because the trial court did not announce this condition at sentencing. See Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994).
Accordingly, we affirm the judgments and sentences, but we strike a portion of probation condition eight and one court cost.
PATTERSON, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.